Citation Nr: 1008164	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for right ear hearing loss.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1987 to December 
1987.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio.  

During November 2008 the Board remanded the issue of 
entitlement to service connection for right ear hearing loss 
for additional development.  The requested development has 
been accomplished, and the case has been returned to the 
Board for further consideration of the appeal.  

Matters not on appeal

By its November 2008 decision, the Board denied entitlement 
to an increased rating higher than 30 percent for service-
connected depression.  The Veteran did not appeal that 
decision.  Therefore, it has been resolved.

The Board notes that the issue of service connection for 
right ear hearing loss initially included the question of 
whether said disability was caused or aggravated by service 
connected depression.  The below discussed February 2007 VA 
examination considered this theory.  However, in a statement 
received in August 2007, the Veteran clearly indicated that 
he neither believes nor contends that his right ear hearing 
loss was the resulted of his depression.  The Board therefore 
finds that the theory of secondary service connection does 
not need to be addressed.  Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).



FINDING OF FACT

The competent medical evidence indicates that the Veteran's 
currently diagnosed right ear hearing loss is not related to 
his military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right ear hearing 
loss.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.  

Stegall considerations

As was alluded to in the Introduction, in November 2008 the 
Board remanded the issue of entitlement to service connection 
for right ear hearing loss in order to obtain from the 
Veteran the names and addresses of all VA and Non-VA care 
providers who treated the Veteran for his right ear hearing 
loss, and VA treatment records from the VA medical centers in 
Brecksville and Wade Park.  The Veteran's claim was then to 
be readjudicated by the agency of original jurisdiction.    

Review of the file reveals that a letter dated in January 
2009 was sent to the Veteran requesting that he identify all 
VA and Non-VA care providers who treated him for his right 
ear hearing loss at any time.  A second letter was sent in 
October 2009 requesting releases to obtain records from Dr. 
R. and Dr. M.  No response with release authorizations was 
received to either letter.  Treatment records from the 
Cleveland VA Health System were obtained from October 2008 to 
December 2009.   A supplemental statement of the case was 
issued by the agency of original jurisdiction in December 
2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated June 12, 2006, which informed him 
that the evidence must show that he had an injury in military 
service, or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease.  
 
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  


The June 2006 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The June 2006 VCAA letter also instructed the Veteran to send 
any evidence that he had in his possession that pertains to 
his claims.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the June 2006 
VCAA letter.  The Veteran was also provided specific notice 
of the Dingess decision in the June 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the June 2006 letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, there is no problem with the timing of the VCAA notice, 
inasmuch as the June 2006 VCAA notice was provided to the 
Veteran prior to the RO's February 2007 unfavorable rating 
decision.  
 
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records and his VA treatment records.

Additionally, as the Board will discuss in its analysis 
below, the Veteran was provided with a VA audiological 
examination in February 2007.  The report of this examination 
reflects that the audiologist reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical and audiometric examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the opportunity to have a personal hearing with a 
Board member, and he declined representation by a service 
organization representative.
 
Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997). 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A.
 §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has 
right ear hearing loss as defined by VA.  
The report of the February 2007 VA audiological examination 
shows that puretone thresholds in all five relevant 
frequencies in the right ear were more than 26 decibels.  
Maryland CNC word recognition scores were 64 percent in the 
right ear and 96 percent in the left ear.  See 38 C.F.R. § 
3.385 (2009).

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

The Veteran's January 1987 induction physical examination 
showed that his hearing was normal, bilaterally.  He was 
released from active duty less than a year later due to a low 
back injury.  Concerning in-service disease, the Veteran's 
service treatment records reveal no evidence of hearing loss 
disability as defined by VA in either ear.    

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after service.  The earliest evidence 
of hearing loss presented by the Veteran is his initial VA 
audiology assessment dated in March 2006, almost 20 years 
after service.  He did not file his claim until May 2006.  

With respect to in-service incurrence of injury, at the 
February 2007 audiological examination, the Veteran contended 
that during basic training he was exposed to loud noise from 
firing of the M-16 rifle, and from exploding ordinance.  The 
record reveals that the Veteran did not have any combat 
experience in the brief 10 months he was in service.
 
While not necessarily disagreeing that the Veteran was 
exposed to noise during service, as undoubtedly were millions 
of other service members, the Board rejects the notion that 
acoustic trauma and resulting ear damage should be conceded.  
There is no objective evidence that the Veteran sustained any 
ear damage or injury in the performance of his duties, and 
there is no evidence of ear or hearing complaints in service 
or for almost 20 years thereafter. 

In-service incurrence of injury is therefore not met as to 
right ear hearing loss.  Accordingly, Hickson element (2) is 
not satisfied as to either claim.


For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].   

In this regard, the VA audiologist in February 2007 opined 
that it was less likely than not that the Veteran incurred a 
hearing loss in the right ear as a result of exposure to 
noise in service.  The examiner supported his opinion by 
referencing the Veteran's service treatment records, which 
were observed to show normal hearing.  The examiner also 
discussed the absence of evidence showing hearing loss for 
nearly 20 years.

Moreover, there is no evidence of complaints of and treatment 
for hearing loss until many years after the Veteran separated 
from service in December 1987.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  This history is congruent 
with the VA examiner's opinion that the Veteran's right ear 
hearing loss is unrelated to any acoustic trauma in service.  

To the extent that the Veteran himself believes that his 
right ear hearing loss is due to his in-service noise 
exposure, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the Veteran's lay 
statements are outweighed by the silent service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the Veteran 
first filed a claim for service connection for hearing loss 
in 2006, almost two decades after leaving service and over 6 
years after filing a claim for an increased evaluation for 
his service connected low back disability.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

Further, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and the Veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's 
testimony, especially in light of the discussed record, is 
not deemed credible.

Therefore, Hickson elements (2) and (3) have not been met.  
The claim is denied on that basis.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


